Title: To George Washington from Brigadier General Henry Knox, 19 October 1778
From: Knox, Henry
To: Washington, George


          
            Sir,
            Fredericksburg—Artillery Park 19th October 177[8]
          
          I have considered the information which your Excellency on the 16th Instant was pleased to give to the Board of General Officers, and the propositions then given for their consideration and opinions.
          The first query or proposition, vizt “Whether it will be prudent and adviseable to make a Detatchment of the Main Army towards Boston, and if so of what force?” was so fully discussed at the time it was proposed and the conclusion drawn, that it would be unnecessary to say any thing further on the subject.
          The second was, “Whether the Army shall be held in a collected state during the Winter, and where?” There are several weighty reasons why the Army should be held in as collected a state as possible—vizt The safety of it—its readiness to act offensively upon any opportunity being given by the Enemy—its discipline—its Reputation—for whether the Army be dispersed into several cantonments or not, the calls of many Officers who have families will be so great as to oblige 
            
            
            
            them to obtain furloughs or leave the service. The chance will be equal that the Officers who go home for the Winter are as good as any in the service. If the Army should be divided into several cantonments the loss of these Officers for the time will be much greater than if the Army is collected. Duty in the cantonments will be much more lax than in the Main Army—the Men will maraud—and most probably the Body of Troops will be much more unfit at the opening of the campaign to take the field than when they went into quarters. If the Army is collected, discipline of every kind will be more readily kept up, as the Officers of all classes will be immediately under the direction of the Commander in Chief.
          The only argument opposed to the Army’s being collected will be the difficulty of supplying it with Provisions and Forage; but if the Army takes a proper position these difficulties will in a degree vanish. I would with deference propose that the Army should take a position either at Ridgefield or on the communication from that place to Crompond. The Magazines to be at Fishkill or at some place on the road from it to Ridgefield—at Danbury—and some place immediately in the rear of the Army. All the supplies coming on from the Eastward to be deposited at Danbury; all down Hudson’s River at Fishkill; all from Pennsylvania and the Southward to be crossed over at Kings-ferry and deposited at, or in the rear of, Camp. To protect the communication thro’ the Jersies a Division to be posted at or near the Clove, one Regiment of which to be at or near Kakiat Church, a Brigade to be posted at the Continental Village or Peekskill, and at Kings-ferry, with some Artillery. A Redoubt to be thrown up, with Batteries on each side of the River to prevent a surprize. The Communication from the Southward thus guarded would afford ample security to all supplies being forwarded. The goodness of the road below the mountains thro’ the Jersies being so much better than above, and the Country more abounding in Forage, will be sufficient inducements to prefer the rout through Morris Town to the upper one through Sussex. The road from Kings-ferry to Ridgefield is very tollerable.
          I should prefer the above position to any other that I have heard proposed; and I think the only objection that can be made to it is the subsistence which upon a nearer examination will be found very practicable. The Posts in the Highlands will be unattackable in the winter. Indeed, to render that matter absolutely certain, two additional Regiments or a Brigade might be posted at the Continental Village or Peekskill. The proposed disposition would afford an apparent and real security to Connecticut; and from the exertions of that state it is entitled to every protection in our power; it would also secure a much 
            
            
            
            greater proportion of this State than if we took post at Fishkill or in the Mountains near it.
          There is another consideration in which there is considerable weight—The Officers of the Army are allowed but one ration—every body knows most of them do not constantly subsist on it—it is expected that they get refreshment from the adjacent Country. Let them be cut off from this advantage, and obliged to subsist on their one ration, immersed amid mountains of snow and ice, such as the Highlands, and they will be soon discontented—resignations will prevail, and each resignation of a good Officer at this time will be an irreparable loss. Very few will now enter the Army, when they are certain it is the high road to poverty, and when they can make immense fortunes in trade. The Country contiguous to the Highlands is barren, and produces but little—that about Fishkill is exhausted—The Country near Ridgefield is plentiful and unexhausted.
          3d “Whether the Army be distributed into Cantonments, and in what particular manner?” My opinion is against the Army’s being distributed, other than as above, for the reasons given.
          4th “What precautions shall be adopted in either case, to shelter the Troops and procure subsistence both of Provisions and Forage?”
          This can best be answered by the Commissaries of Provision and Forage—But I make no doubt were your Excellency to acquaint the Governor of this State—of the information which has been given to you of the large quantities of grain secreted by the neutral and disaffected part of the people of this State—that he with the Legislature would find some effectual method, with the assistance of the Army, to draw forth those hidden Stores.
          With respect to Forage—the Horses of the Artillery and Baggage Waggons, and a great part of the Cavalry, can be subsisted in this State, in Connecticut, and in Jersey.
          We can shelter the Troops in the same manner as last year, with some additional advantages of Boards for the Doors &ca which I should suppose might be procured. I am pretty confident that a position which could afford sufficient Materials might be found near Ridgefield—I am with every sentiment of respect and attachment Your Excellency’s Most Obedient Humble Servt
          
            H. Knox B.G. Ar[tillery]
          
        